DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Claims 1-20 are pending.  Claims 1, 4, 11-12, and 16-20 have been amended and no new claims have been added.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 11, and 16 are directed to a method, device, and non-transitory machine-readable medium comprising a processing system of a first peripheral device associated with a gaming application, a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving first operation inputs corresponding to first stimulations of the first peripheral device via a graphical user interface (GUI) presented at a display device of the first peripheral device; receiving second operational inputs transmitted from a second peripheral device associated with the gaming application, the second operational inputs corresponding to second stimulations of the second peripheral device; generating, in accordance with configuration information provided to the first peripheral device, control signals for controlling the gaming application, the control signals comprising first control 
More specifically, regarding independent Claims 1, 11, and 16, none of the cited prior art discloses or teaches a wherein in accordance with the multi-peripheral device configuration, the RAC application is configured to control the first peripheral device and the second peripheral device to disable an action performed by the first peripheral device while enabling performance of the action by the second peripheral device which, in combination with other remaining claimed elements: (a) transmitting the first control signals and the second control signals in accordance with the priority order; (b) transmitting, by the processing system, operational parameters of the first peripheral device to the second peripheral device for use with the gaming application; and (c) wherein the first peripheral device executes a remote access control (RAC) application that controls the gaming application in accordance with a multi-peripheral device configuration based on the first operational inputs and the second operational inputs.
The closest prior art of record, Zalewski (US 2011/0086706 A1) discloses a method for receiving a first peripheral device associated with a gaming application, first operation inputs corresponding to first stimulations of the first peripheral device via a graphical user interface (GUI) presented at a display device of the first peripheral device and generating configuration information provided to the first peripheral device based on the first operational inputs and second operational inputs provided to the second peripheral device (see Zalewski, Fig. 2B, 0035-0039-0044, 0051).  However, Zalewski is silent to a priority order that is configured to control the first peripheral device and the second peripheral device to disable an action performed by the first peripheral device while enabling performance of the action by the second peripheral device. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715